Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
	Claims 1-5, 7, 9, 11, 13, 15, 17, 19, 20, 22-25 and 33-38 are pending in this application.  Claims 6, 8, 10, 12, 14, 16, 18, 21 and 26-32 have been cancelled.  Claims 33-38 are new.  This action is in response to the Applicants’ filing of an amendment to a non-final office action on June 6, 2022.
Withdrawn Rejections/Objections
Applicant is notified that any outstanding rejection/objection that is not expressly maintained in this office action has been withdrawn or rendered moot in view of applicant's amendments and/or remarks. 
Examiner’s Statement of Reasons for Allowance

	Claims 1-5, 7, 9, 11, 13, 15, 17, 19, 20, 22-25 and 33-38 are allowed.
Claims 1-5, 7, 9, 11, 13, 15, 17, 19, 20, 22-25 and 33-38 are free of the prior art. The examiner performed a chemical structure as well as an inventor and classification search to identify any potential prior art. The Examiner was unable to identify any prior art which contained the limitations seen in the present application with regards to the preparation of a compound of formula I. 
Examiner notes that new claim 34 recites that B1 is trimethylamine. The Specification teaches that B1 is an organic amine base, more particularly triethylamine. Both bases are considered organic amine bases, and thus considered allowable, however the Examiner wanted to point out this minor discrepancy in the event it was a typographical error, since the term trimethylamine does not appear anywhere in the Specification.
Conclusion
	Claims 1-5, 7, 9, 11, 13, 15, 17, 19, 20, 22-25 and 33-38 are allowed.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY H MURRAY, whose telephone number is 571-272-9023.  The examiner can normally be reached on M-F 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jeffrey H Murray/
Primary Examiner, Art Unit 1699